Title: To Alexander Hamilton from William C. Bentley, 26 August 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Majr. Genl. Hamilton
            Sir,
            Richmond 26. August 1799
          
          Permit me to announce to you the resignation of first Lieut. Brewer Godwin; a circumstance not much to be regretted. there are several applicants at this time for Commisson. whose pretensions are much fairer. This resignation with that of first Lieut. Crump which I announced to you in my last, makes now the only two vacancies in the Regiment. A Mr. Powell has been with me lately on the business of an appointment in this Regiment. He informs me that his name is at the War Office, strongly Supported for an appointment in the Army, and has some assurances of succeeding: from the Character I have had of Mr Powell, and the acquaintance I have made with him, I should think the appointment well bestowed; He appears deserving, and a proper character to fill a vacancy. You were reminded in my last, of Mr. Jacob Call, who has been recommended in a former letter. It would be a pleasing Circumstance to know that those two Gentlemen were to fill the two vacancies. But permit me Sir, if you please, to express my regret at the manner which the other vacancies have been filled, that of giving to the new appointed, the rank of the Officer he Succeeded. Promotion is the life of  a Soldier; and to those who have before embarked in the Cause, it is mortifying to see others of no fairer pretension placed before them at this late period. Those young men who Solicit appointments, do it under a persuasion that they are to be junior Officers.
          To render my Regiment respectable and to preserve Harmony throughout, are my first objects; for which purpose I shall take the liberty of suggesting one regulation which if effected, will probably produce the end. As I am not acquainted with Capt Blue, a late appointment in my Regiment, I have only one removal to hope for to make the Regiment as respectable in the appointments as any other of the United States. Capt. Balls appointment is by far the most importunate. He has been lately accustomed to a Sea-fairing life, and would now prefer a Command in the Navy to any other. Is it possible to remove him thither? It would be agreeable to him and pleasing to the Regiment.
          I have the honor to acknowledge the receipt of the last Genl Orders.
          Accept my assurances of the most perfect consideration &c
          
            W. Bentley
          
        